Name: 2009/585/EC: Commission Decision of 31Ã July 2009 amending Decision 2008/965/EC on financial aid from the Community for the year 2009 for certain Community reference laboratories in the field of animal health and live animals (Notified under document C(2009) 5947)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  research and intellectual property;  economic policy;  agricultural activity
 Date Published: 2009-08-01

 1.8.2009 EN Official Journal of the European Union L 201/65 COMMISSION DECISION of 31 July 2009 amending Decision 2008/965/EC on financial aid from the Community for the year 2009 for certain Community reference laboratories in the field of animal health and live animals (Notified under document C(2009) 5947) (Only the English text is authentic) (2009/585/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 31(2) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2), and in particular Article 32(7) thereof, Whereas: (1) Pursuant to Article 31(1) of Decision 2009/470/EC Community reference laboratories in the field of animal health and live animals may be granted Community aid. (2) Commission Decision 2008/965/EC (3) granted Community financial assistance up to a maximum of EUR 400 000 at the rate of 100 % of the eligible costs as defined in Commission Regulation (EC) No 1754/2006 of 28 November 2006 laying down detailed rules for the granting of Community financial assistance to Community reference laboratories for feed and food and the animal health sector (4) to be incurred by the Veterinary Laboratories Agency (VLA), New Haw, Weybridge, United Kingdom, the Community Reference Laboratory (CRL) for avian influenza, for the work programme to be implemented in the period from 1 January to 31 December 2009. (3) The approved work programme of the CRL for avian influenza foresees that, in the light of the occurrence of influenza in birds and other animals, it is necessary to keep under review the possible zoonotic impact arising from the risk of these influenza viruses. (4) The novel A/H1N1 influenza virus recently reported in humans in Mexico, USA and then elsewhere in the world contains genetic material of pig, bird and human influenza viruses but it appears to be distinct from other H1N1 viruses known to occur in pigs. The finding of the novel A/H1N1 influenza virus in a swine herd in Canada is the first reported possible case of human-to-animal transmission of this particular new virus subtype. However, the importance of these findings is still to be fully understood and assessed by the scientific community once sufficient scientific data are made available. (5) The investigation of infection dynamics, pathogenesis, host susceptibility and transmissibility of the current novel A/H1N1 influenza virus in different animal species, and in particular in pigs is essential for providing the necessary scientific evidence for a veterinary risk assessment. A key output from the study will be the development of a toolkit of reagents and materials for laboratory diagnosis. (6) These investigations should be incorporated into the 2009 annual work programme of the CRL for avian influenza which has already developed models for studying infection parameters and performed some testing with influenza viruses from a variety of sources. Complementary investigations will utilise pigs, and, through a combination of multi-factorial measurements will aim at providing evidence for susceptibility and potential consequences of infection of pigs with the novel A/H1N1 influenza virus. All experiments (both on animals and in laboratory) will be carried under strict respect of biosafety and biocontainment conditions already applied at the CRL for avian influenza. (7) Regulation (EC) No 1754/2006 provides that the financial assistance from the Community is to be granted if the approved work programmes are efficiently carried out and the beneficiaries supply all the necessary information within certain time limits. (8) The Commission has assessed the amended complementary work programme and corresponding amended budget estimates submitted by the CRL for avian influenza. (9) Accordingly, an additional Community financial assistance should be granted to the CRL for avian influenza to carry out the complementary investigations on the novel A/H1N1 influenza virus. (10) In accordance with Article 3(2)(a) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (5), animal disease eradication and control programmes (veterinary measures) shall be financed from the European Agricultural Guarantee Fund (EAGF). Furthermore, Article 13, second paragraph of that Regulation foresees that in duly justified exceptional cases, for measures and programmes covered by Council Decision 90/424/EEC (6), expenditure relating to administrative and personnel costs incurred by Member States and beneficiaries of aid from the EAGF shall be borne by the Fund and in this case the expenditure proposed qualifies as justified. For financial control purposes, Articles 9, 36 and 37 of Regulation (EC) No 1290/2005 are to apply. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In the second paragraph of Article 13 of Decision 2008/965/EC EUR 400 000 is replaced by EUR 530 000. Article 2 This Decision is addressed to Veterinary Laboratories Agency (VLA) Weybridge, New Haw, Addlestone, Surrey, KT15 3NB, United Kingdom; Mr Ian Brown, tel. +44 1932 35 73 39. Done at Brussels, 31 July 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 165, 30.4.2004, p. 1. (3) OJ L 344, 20.12.2008, p. 112. (4) OJ L 331, 29.11.2006, p. 8. (5) OJ L 209, 11.8.2005, p. 1. (6) OJ L 224, 18.8.1990, p. 19.